United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Brooklyn, NY, Employer
)
___________________________________________ )
D.R., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 13-1496
Issued: December 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2013 appellant filed a timely appeal from the May 31, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on April 12, 2013.
FACTUAL HISTORY
On April 15, 2013 appellant, then a 41-year-old mail carrier, filed a traumatic injury
claim alleging that on April 12, 2013 she felt pain in her right shoulder and down her back, hip,
thigh and knee while in the performance of duty. She stated that heavy mail placed a strain on
1

5 U.S.C. § 8101 et seq.

her body. The employing establishment controverted the claim. Appellant stopped work on
April 13, 2013.
In an April 12, 2013 statement, appellant related that she hurt her back and right knee but
did not see a physician or go to the emergency room. She walked up and down stairs while
carrying heavy mail which caused pain in her back, shoulder and right knee.
In an April 18, 2013 statement, Elizabeth Chan, a human resources specialist with the
employing establishment, controverted the claim. She noted that appellant had a foot route
delivery and used a carrier cart on her route. The satchel was part of a carrier cart and it carried
the mail and it was not feasible to detach it or place it on the shoulder to deliver mail up and
down stairs. Carriers were taught to use a cradle position when delivering the mail, with flats
placed on the forearm and the letter size mail on the hand. The other hand was free to use the
handrail and the weight of the bundle was no greater than five pounds. Kenneth Mui, a
supervisor, questioned how appellant could have injured herself carrying mail up and down
stairs. He also stated that the mail weighed no greater than five pounds.
In reports dated April 15, 2013, Dr. Leon M. Bernstein, a Board-certified orthopedic
surgeon, diagnosed a strain, sprain of the right knee, sprain of the right shoulder and strain/sprain
of the lumbar and cervical spine. He advised that appellant was totally disabled from work and
would be reexamined on April 29, 2013. OWCP also received an April 15, 2013 physical
therapy prescription. In an April 17, 2013 attending physician’s report, Dr. Bernstein noted that
appellant starting using a push cart for three weeks and checked the box “yes” in response to
whether he believed that her condition was caused or aggravated by an employment activity. He
continued to treat her and place her off work.
By letter dated April 29, 2013, OWCP advised appellant that additional factual and
medical evidence was needed. It requested a physician’s opinion on the issue of causal relation
and allotted her 30 days to submit additional information.
OWCP received an April 29, 2013 progress note from Dr. Bernstein addressing
appellant’s complaints of right shoulder and right knee pain. Dr. Bernstein noted findings and
advised her to return in two to three weeks.2 In an accompanying April 29, 2013 duty status
report, he diagnosed a sprain/strain of the cervical spine, right shoulder and right knee.
Dr. Bernstein advised that appellant could not perform her regular duties and had been disabled
since the April 12, 2013 injury. OWCP received physical therapy notes dated April 17 to
May 7, 2013.
On May 24, 2013 OWCP received an undated response from appellant, who described
her injury. Appellant explained that she was walking in front of 45-80 157 Street on April 12,
2013 around 3:00 p.m. when she experienced pain in her right shoulder, back, hip, thigh and
knee. She had been working the same route since March 11, 2013. Appellant explained that the
mail was always heavy on her route and that the first relay on the push cart was always heavily
loaded with heavy flats. The journey from the first house was 25 to 30 minutes one way on foot
loaded with heavy mail and the roads were steep. Appellant alleged that pushing the heavy carts
2

Portions of the note are not legible.

2

for 30 minutes everyday for five weeks made her right shoulder, back, hip, thigh and knee
painful. She also explained that 50 percent of the houses had 12 to 15 steps and that even with
five pounds of mail to carry, 12 to 15 steps for almost two hours a day contributed to her
condition. Appellant denied any prior history of injury.
By decision dated May 31, 2013, OWCP denied appellant’s claim. It accepted that the
April 12, 2013 incident occurred but denied the claim on the grounds that the medical evidence
was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.7 The employee must submit medical evidence to
establish that the employment incident caused a personal injury.8 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Charles B. Ward, 38 ECAB 667 (1987).

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

Id.

3

ANALYSIS
Appellant alleged that on April 12, 2013 she walked up and down stairs carrying mail and
felt pain in her right shoulder down her back, hip, thigh and knee. OWCP accepted the incident
as alleged.
The Board finds that the medical evidence is insufficient to establish that the employment
incident caused an injury. The medical reports of record do not adequately address how walking
on her postal route caused a personal injury on April 12, 2013. The medical evidence contains
insufficient explanation of how the accepted employment incident caused or aggravated an
injury.10
Dr. Bernstein diagnosed a strain, sprain of the right knee, sprain of the right shoulder and
strain/sprain of the lumbar and cervical spine. He advised that appellant was totally disabled
from work since the date of injury, but Dr. Bernstein did not offer a specific opinion as to how
the April 12, 2013 work incident caused or contributed to her diagnosed conditions.11
In the April 17, 2013 attending physician’s report, Dr. Bernstein noted that appellant
starting using a push cart for three weeks and checked the box “yes” in response to whether he
believed that her condition was caused or aggravated by an employment activity. However, this
was insufficient to establish fact of injury. The Board has held that an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question
on whether the claimant’s condition was related to the history given is of little probative value.
Without any explanation or rationale for the conclusion reached, such report is insufficient to
establish causal relationship.12
Appellant also submitted copies of physical therapy notes dating from April 17 to
May 7, 2013. Section 8101(2) of FECA provides that the term physician includes surgeons,
podiatrist, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.13 Physical therapists are
not considered physicians as defined under FECA and thus their reports do not constitute
competent medical evidence.14
Because the medical reports submitted by appellant do not address how the April 12,
2013 activities at work caused or aggravated a condition in the shoulder, back, hip, thigh or knee,
10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
12

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

13

5 U.S.C. § 8101(2).

14

Id; J.M., 58 ECAB 448 (2007); G.G., 58 ECAB 389 (2007); David P. Sawchuk, 57 ECAB 316 (2006); Allen C.
Hundley, 53 ECAB 551 (2002).

4

these reports are of limited probative value15 and are insufficient to establish that the April 12,
2013 employment incident caused or aggravated a specific injury.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty on April 12, 2013.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

5

